t c summary opinion united_states tax_court harald berrey petitioner v commissioner of internal revenue respondent docket no 18849-03s filed date harald berrey pro_se kathleen c schlenzig for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax of dollar_figure pursuant to sec_6651 an addition_to_tax of dollar_figure pursuant to sec_6651 and an addition_to_tax of dollar_figure pursuant to sec_6654 for the taxable_year the petition placed in dispute respondent’s determination as to filing_status allowance of standard_deduction and all additions to tax after respondent’s concessions the issues still in contention are whether petitioner is entitled to claim an itemized_deduction for medical_expenses in excess of those conceded by respondent and whether petitioner is liable for the additions to tax under sec_6651 a and a the amount of the additional 10-percent tax pursuant to sec_72 is a computational matter and will be resolved by our decision on the medical_expenses issue 1petitioner in his petition did not dispute respondent’s determination as to the inclusion of certain items in gross_income as a result the amount of deficiency placed in controversy is less than dollar_figure see rule 89_tc_676 2respondent concedes medical_expenses in the amount of dollar_figure leaving at issue expenses in the amount of dollar_figure dollar_figure-dollar_figure respondent also concedes that any medical_expenses allowed as a deduction under sec_213 shall be deemed paid for by a portion of petitioner’s withdrawal from his thrift_savings_plan and are therefore excepted from the additional tax under sec_72 respondent further concedes that petitioner’s filing_status is married_filing_jointly background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hoffman estates illinois on the date the petition was filed in this case during petitioner was a project manager for the federal aviation administration faa branch of the united_states department of transportation as of petitioner had been a full-time_employee with the faa for almost years in august of petitioner voluntarily resigned from his employment at the faa the u s department of transportation prepared a form_w-2 wage and tax statement for petitioner showing wage income of dollar_figure and federal_income_tax withheld of dollar_figure also in petitioner withdrew all of his contributions from his thrift_savings_plan through the national finance center as a result of this withdrawal the national finance center sent to petitioner a form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc for the year reflecting a withdrawal in the amount of dollar_figure and federal_income_tax withheld of dollar_figure petitioner did not make any payments to the internal_revenue_service for the taxable_year other than the withholdings during the tax_year at issue petitioner was married to cynthia k berrey ms berrey ms berrey was a customer service supervisor for warner-lambert company during taxable_year as a result of her employment warner-lambert company prepared a form_w-2 for ms berrey showing wage income of dollar_figure and federal_income_tax withheld of dollar_figure petitioner did not file his federal_income_tax return by the date due_date additionally petitioner did not request an extension of time to file the tax_return in a notice_of_deficiency respondent determined that petitioner’s filing_status was married_filing_separately and that petitioner received total income wages interest dividends pensions misc of dollar_figure respondent also determined that petitioner was liable under sec_72 for the 10-percent additional tax on that portion of a distribution from a qualified_retirement_plan that is includable in petitioner’s gross_income and additions to tax for failure_to_file a federal_income_tax return for the taxable_year failure to pay federal_income_tax for the taxable_year and an underpayment of estimated_tax on date after the notice_of_deficiency was issued petitioner submitted to respondent’s appeals officer a form_1040 u s individual_income_tax_return for the taxable_year with a filing_status of married_filing_jointly the federal_income_tax return for the taxable_year was signed by petitioner and petitioner’s wife cynthia k berrey on or about date on his form_1040 petitioner reported the following relevant items line amount 8a 16a 16b dollar_figure wage sec_71 taxable interest ordinary dividends capital_gain total pensions and annuities big_number big_number taxable_amount big_number adjusted_gross_income big_number itemized_deductions tax on iras big_number on schedule a itemized_deductions petitioner reported the following relevant deductions and expenses line amount dollar_figure medical and dental expenses adjusted gross income1 big_number multiply line above by big_number medical_expense_deduction dollar_figure 1amount from form_1040 line 5-percent limitation under sec_213 as of the time of trial petitioner’s form_1040 which was submitted to respondent’s appeals officer had not been accepted by respondent also as of the time of trial respondent had not assessed the tax due from ms berrey because as respondent explained petitioner and ms berrey filed jointly that sic respondent is waiting until the issue as to the medical_expense_deduction is resolved before respondent will assess the tax because otherwise ms berrey’s going to end up with a much larger liability than petitioner would discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to the medical_expenses still in dispute respondent has the burden of production with respect to the additions to tax however sec_7491 116_tc_438 medical_expenses deductions are a matter of legislative grace are allowed only as specifically provided by statute and the taxpayer bears the burden of proving that he or she is entitled to the claimed deductions 503_us_79 292_us_435 with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to deductions for medical_expenses allegedly incurred during taxable_year as previously noted respondent concedes medical_expenses in the amount of dollar_figure however respondent argues that petitioner’s claimed medical_expenses in excess of that amount have not been substantiated specifically respondent claims that petitioner has not shown that payments for such expenses were made in taxable_year a taxpayer may deduct expenses_incurred for medical_care and dental expenses to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income see sec_213 medical_care expenses include amounts paid for insurance premiums see sec_213 to substantiate medical and dental expenses under sec_213 a taxpayer must provide the name and address of each person to whom payment was made and the amount and date of each payment see sec_1_213-1 income_tax regs at trial respondent and petitioner entered into evidence stipulated joint exhibits which consisted of various documents reflecting medical treatment received by petitioner and or petitioner’s family members during the taxable_year exhibits 3-j 4-j and 5-j consisted of documents reflecting the medical_expenses which respondent conceded along with the health insurance premiums in the aggregate amount of dollar_figure paid_by petitioner during taxable_year exhibit 6-j consisted of various documents reflecting medical_expenses as follows type of service date amount for eyes--optical room substance abuse hosp misc inpatient substance abuse doctor visits inpatient room substance abuse hosp misc inpatient substance abuse behavioral health doctor visit inpatient room substance abuse hosp misc inpatient diagnostic x-ray dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for all of the above expenses in exhibit 6-j except for the for eyes--optical expense petitioner introduced into evidence copies of the canceled checks used to pay such expenses and a copy of his personal bank account summary showing debits for such expenses therefore we hold that petitioner has substantiated payment of the above listed medical_expenses except for the for eyes--optical expense in taxable_year in the amount of dollar_figure which amount is in addition to the amount respondent conceded of dollar_figure the rest of petitioner’s claimed medical_expenses were reflected by various documents in exhibit 7-j however while these documents provided the name and address of each person to whom payment was due and the amount due for such payment these documents did not substantiate that petitioner made the required_payment or that such payment was made in the taxable_year petitioner did not introduce into evidence any further documentation which would substantiate the date of such payment or if payment of such expenses was actually made therefore we hold that no further medical_expenses have been substantiated by petitioner additions to tax a sec_6651 respondent determined that petitioner is liable for additions to tax for failure_to_file a timely return for taxable_year pursuant to sec_6651 and failure to make timely payment of tax pursuant to sec_6651 3monetary amount is rounded to the nearest dollar sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may be subject_to both paragraphs and in which case the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraph and paragraph cannot exceed percent per month sec_6651 the additions to tax under sec_6651 and are applicable unless the taxpayer establishes the failure_to_file and or pay did not result from willful neglect and the failure_to_file and or pay was due to reasonable_cause 469_us_241 32_tc_479 affd 283_f2d_227 8th cir if petitioner exercised ordinary business care and prudence and was nonetheless unable to file his return or pay the tax due within the date prescribed by law then reasonable_cause exists see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner’s federal_income_tax return was due on date as previously stated on date after the notice_of_deficiency was issued petitioner submitted a form_1040 for the taxable_year to respondent’s appeals officer petitioner testified that he had no real explanation for not filing his return on time petitioner did not pay the balance shown on his return when he submitted it to respondent’s appeals officer respondent has carried his burden of producing evidence to show the additions to tax are appropriate petitioner has failed to show that he exercised ordinary business care and prudence in this case respondent’s determinations are sustained b sec_6654 respondent also determined that petitioner is liable for an addition_to_tax for the underpayment of estimated_tax pursuant to sec_6654 sec_6654 provides that in the case of an underpayment of estimated_tax by an individual there shall be added to the tax an amount determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 the amount of the addition_to_tax under sec_6654 stated in the notice_of_deficiency is based on the return prepared for petitioner by respondent prior to the filing of the notice_of_deficiency nothing in the record indicates petitioner made the required amount of estimated_tax payment for taxable_year and petitioner does not argue and the record does not indicate that any of the statutory exceptions apply accordingly we conclude petitioner is liable for the addition_to_tax reviewed and adopted as the report of the small_tax_case division to reflect the parties’ concessions and our resolution of the disputed matters decision will be entered under rule
